—In a proceeding, inter alia, to dissolve a limited liability company, William Eichengrum appeals (1), as limited by his brief, from so much of an order of the Supreme Court, Dutchess County (Beisner, J.), entered February 10, 2000, as denied those branches of his cross motion which were to vacate the appointment of a receiver and dismiss the action, (2), as limited by his brief, from so much of an order of the same court, dated July 21, 2000, as granted the respondents’ motion for a trial preference and denied those branches of his motion which were to vacate the note of issue and disqualify the respondents’ law firm, (3) from an order of the same court, also dated July 21, 2000, which granted the respondents’ motion to quash certain subpoenas, and (4) from an order of the same court, also dated July 21, 2000, which granted the respondents’ motion to strike his jury demand.
Ordered that the appeal from the order dated July 21, 2000, that, inter alia, granted the respondents’ motion for a trial preference, is dismissed as academic insofar as it granted that motion since the trial has already been held, and that order is otherwise affirmed insofar as reviewed; and it is further,
Ordered that the order entered February 10, 2000, the order *398dated July 21, 2000, granting the respondents’ motion to quash certain subpoenas, and the order dated July 21, 2000, granting the respondents’ motion to strike the appellant’s jury demand, are affirmed; and it is further,
Ordered that the respondents are awarded one bill of costs.
The trial court providently exercised its discretion with respect to the issues raised by the appellant which are properly before this Court. Ritter, J. P., S. Miller, Feuerstein and Schmidt, JJ., concur.